                 Case: 19-16612, 08/16/2019, ID: 11400530, DktEntry: 1-1, Page 1 of 2

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            August 16, 2019


       No.:         19-16612
       D.C. No.: 2:18-cv-00694-APG-DJA
       Short Title: Victor Tagle v. USDHS


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Payment of the $505 docketing and filing fees is past due. Failure to correct this
       deficiency within 14 days will result in the dismissal of this case for failure to
       prosecute. See 9th Cir. R. 42-1. The fee is payable to the District Court.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
        Case: 19-16612, 08/16/2019, ID: 11400530, DktEntry: 1-1, Page 2 of 2




                  UNITED STATES COURT OF APPEALS
                                                                    FILED
                          FOR THE NINTH CIRCUIT
                                                                   AUG 16 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 VICTOR MANUEL TAGLE,                         No. 19-16612

              Plaintiff - Appellant,
                                              D.C. No. 2:18-cv-00694-APG-DJA
   v.                                         U.S. District Court for Nevada, Las
                                              Vegas
 U.S. DEPARTMENT OF
 HOMELAND SECURITY,                           TIME SCHEDULE ORDER
 DHS/ICC Ins, AKA DHS, AKA INS,

              Defendant - Appellee.



The parties shall meet the following time schedule.

Mon., October 21, 2019        Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Ruben Talavera
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
